Name: 2013/119/EU: Decision of the Representatives of the Governments of the Member States of 6Ã March 2013 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2013-03-08

 8.3.2013 EN Official Journal of the European Union L 65/21 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 6 March 2013 appointing Judges to the General Court (2013/119/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 13 Judges of the General Court are due to expire on 31 August 2013. Judges should therefore be appointed for the period from 1 September 2013 to 31 August 2019. (2) It has been proposed that the terms of office of Ms Mariyana KANCHEVA, Ms IngrÃ «da LABUCKA, Mr Alfred DITTRICH and Mr Nicholas James FORWOOD as Judges of the General Court should be renewed. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given its opinion on the suitability of Ms Mariyana KANCHEVA, Ms IngrÃ «da LABUCKA, as well as of Mr Alfred DITTRICH and Mr Nicholas James FORWOOD to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges to the General Court from 1 September 2013 to 31 August 2019:  Mr Alfred DITTRICH,  Mr Nicholas James FORWOOD,  Ms Mariyana KANCHEVA,  Ms IngrÃ «da LABUCKA. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 6 March 2013. The President R. MONTGOMERY